Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1-17 and 20-31 are currently pending. Claims 1-4 and 30 have been amended by Applicants’ amendment filed 09-16-2021. No claims have been added or canceled by Applicants’ amendment filed 09-16-2021. 

Applicant's election of Group I, claims 1-18, 20 and 21, directed to a method for localized detection of RNA in a tissue section; and the election of Species as follows:
Species (A): species of method further comprising a step of generating a complementary strand of the cDNA molecules (claim 2),
Species (B): wherein the species of RNA is mRNA (claim 9),
Species (C): wherein the capture domain that is designed for the selective capture of mRNA hybridizes to the poly-A tail of mRNA (e.g., comprises a poly-A tail) (claim 11), and
Species (D): wherein the capture probe comprises a cleavage domain, a positional domain, and a capture domain (claim 7), in the reply filed on July 13, 2020 was previously acknowledged.  

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election of invention has been treated as an election without traverse (MPEP § 818.03(a)).

The restriction requirement was deemed proper and was made FINAL.



The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 1-4, 9-11, 13-15 and 24-29 are under consideration to which the following grounds of rejection are applicable.

Interview Summaries
(1)	Applicant’s representatives contacted the Examiner to set up an interview, where such telephonic interview was conducted between the Examiner, Supervisory Patent Examiner (SPE) Heather Calamita, and Applicant’s representatives Garett Padilla, Tiffany Reiter, and Zara Doddridge on July 22, 2021, wherein the Double Patenting Rejection of record was discussed.
	In Applicants’ interview summary filed on September 16, 2021, Applicant mistakenly states that “the Examiner Bunker and SPE Calamita indicated that the expiration date of the present Application would be 17 years from the date of issuance” (Applicant Remarks, Summary; pg. 9, first full paragraph). Therefore, to correct the record, the Examiner wishes to clarify that it was Attorney Doddridge who stated her understanding that the expiration date of the present Application would be 17 years from the date of issuance. At that time, SPE Calamita clarified that the patent term is 20 years from the filing date the patent application.


(2)	Applicant’s representatives contacted the Examiner to set up an interview, where such that telephonic interview was conducted between the Examiner, Supervisory Patent Examiner (SPE) Heather 


(3)	Applicant’s representatives contacted the Examiner to set up an interview, where such that telephonic interview was conducted between the Examiner, Supervisory Patent Examiner (SPE) Heather Calamita, Quality Assurance Specialist (QAS) Bennet Celsa, and Applicant’s representatives Garett Padilla, Tiffany Reiter, and Zara Doddridge on October 13, 2021. The Double Patenting Rejection of record, the One-Way and Two-Way Tests, and court rulings including In Re Braat (1991) were discussed. Attorney Doddridge stated her understanding that only case law decided before (or at the time of) the filing of the instant Application is applicable to the double patenting rejection of record. QAS Celsa explained that current case law is also applicable, and suggested that Applicant may need to consider current court decisions with regard to arguments directed to the double patenting rejection. Additionally, QAS Celsa explained that it would not be proper for the Examiner to provide a legal opinion on specific case law, and indicated that the USPTO has a legal department that can assist the Examiner with questions if necessary. 
	In Applicants’ interview summary filed on November 22, 2021, Applicant mistakenly states that: “Applicant’s representatives were told by Examiner Calamita that neither she nor Examiner Bunker were qualified to review arguments based on case law” and that “Examiner Calamita and QAS Bennett Celsa stated that they would have a lawyer at the Office review the arguments in response to case law” (Applicant Remarks, Summary; pgs. 1-2). Therefore, to correct the record, the Examiner wishes to clarify that SPE Calamita and QAS Celsa never indicated that a lawyer at the Office would review Applicant’s arguments, and that it was QAS Celsa who indicated that it was not proper for the Examiner to provide a legal opinion based on specific case law. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on July 22, 2021; August 12, 2021; August 20, 2021; August 27, 2021; September 10, 2021; September 16, 2021; September 24, 2021; October 1, 2021; October 8, 2021; October 26, 2021; November 2, 2021; November 16, 2021; November 19, 2021; November 29, 2021 and December 3, 2021 have been considered. Initialed copies of the IDSs accompany this Office Action.

Priority
The present application filed June 20, 2018 is a CON of US Patent Application No. 14/111,482, filed October 11, 2013 (now US Patent No 10030261), which is a 35 U.S.C. 371 national stage filing of International Application No. PCT/EP2012/056823, filed on April 13, 2012, which claims the benefit of United Kingdom Patent Application No. 1106254.4, filed on April 13, 2011.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed September 16, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or 
objection not specifically addressed below are herein withdrawn. 

Markush Objection
The objection to claim 30 is withdrawn due to Applicant’s amendment of the claim to properly state the intended Markush group, in the reply filed 09-16-2021.
In view of the withdrawn objection, Applicant’s arguments are rendered moot.

Double Patenting
(1)	The rejection of claims 1-4, 9-11, 13-15 and 24-29 is withdrawn on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,774,374 because the claims at issue are not identical, and they are patentably distinct from each other.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.

(2)	The provisional rejection of claims 1-4, 9-11, 13-15 and 24-29 is withdrawn on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending US Patent Application No. 17/237,670 because the claims at issue are not identical, and they are patentably distinct from each other.
In view of the withdrawn provisional rejection, Applicant’s arguments are rendered moot.

	Please Note: additional Double Patenting rejections are maintained below.

Claim Rejections - 35 USC § 102
	The rejection of claims 1-3, 9-11, 13-15 and 24-29 is withdrawn under 35 U.S.C. 102(b) as being anticipated by Church (US Patent No. 6432360, issued August 13, 2002) as evidenced by Ted Pella (Ted Pella, 2021, 1-7). 
	Church does not specifically exemplify wherein RNA is captured on the array.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.

Maintained Objections/Rejections
Double Patenting
(1)	The rejection of claims 1-4, 9-11, 13-15 and 24-29 is maintained on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 9593365 for the reason of record, and for the reasons as indicated below.

Response to Arguments
Applicant’s arguments filed September 16, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant submits that the presently claimed methods are patentably distinct over claims 1-43 of the ‘365 patent when either the one-way or the two-way test is applied; and that the ‘365 patent does not describe the inventive features of the present application, such that the present application is patentably distinct (Applicant Remarks, pg. 12, second full paragraph (b) Applicant asserts that a two-way test is to be applied only when the applicant could not have filed the claims in a single application and the Office is solely responsible for any delays, wherein Applicant notes that the later-filed ‘365 patent includes inventive concepts not described in the claims of the present application (e.g., steps (d) through (f) of claim 1 of the ‘365 patent), wherein there was a significant delay in the prosecution of the present application as compared to the later-filed ‘365 patent (Applicant Remarks, pg. 15, Two-Way Test).
Regarding (a), Applicant’s assertion that with regarding to the One-way Test, the presently claimed methods are patentably distinct over claims 1-43 of the ‘365 patent when either the one-way or the two-way test is applied is not persuasive. The Examiner contends that although the claims at issue are not identical, the instant claims as recited in US Patent Application 16/013,654 are not patentably distinct from the claims of US Patent 9593365. For example, US Patent 9593365 (as compared to the instant claims filed 09-16-2021) recites: The invention claimed is: 

1. A method for localized or spatial detection and/or analysis of RNA in a tissue sample or a portion thereof (interpreted as, or encompassing, an intact tissue section of claim 1 as defined in patent claim 31; and encompassing mRNA of claim 9), comprising:
(a) providing an object substrate (interpreted as a substrate of claim 1a) on which at least one species of capture probe, comprising a capture domain is directly or indirectly immobilized (interpreted as plurality of features on a substrate; capture probes immobilized thereon of claim 1a; comprising capture domains of claim 1(ii); and encompassing 1000, 50000 and 100000 features of claims 24-26) such that the probes are oriented to have a free 3′ end to enable said probe to function as a reverse transcriptase (RT) primer (interpreted as a free 3’ end of claim 1a);
(b) contacting said substrate with a tissue sample and allowing RNA of the tissue sample to hybridise to the capture probes under a set of conditions (interpreted as encompassing placing a tissue section to cover the array; and hybridizing the RNA to the capture domain of the capture probe of claim 1b and 1c; and interpreting the capture domain as designed for the selective capture of mRNA of claim 10 based on the RNA molecules encompassed in the patent Specification);
(c) generating cDNA molecules from the captured RNA molecules using said capture probes as RT primers (interpreted as generating cDNA molecules by extending the free 3’ end of the capture probe of claim 1d);
(d) labelling the cDNA molecules generated in step (c), wherein said labelling step may be contemporaneous with, or subsequent to, said generating step;
(e) detecting a signal from the labelled cDNA molecules; and optionally

(g) repeating steps (a)-(e), and optionally step (f), using a second set of conditions that are different to the conditions used in step (b);
(h) comparing the intensity and/or resolution of the signal from the labelled cDNA molecules immobilized on the object substrate; and optionally
(i) selecting, from the conditions used in step (b) and second set of conditions used in step (g), the conditions that provide the optimum signal intensity and/or resolution of the labelled cDNA molecules.3. The method of claim 1, being a method for determining and/or analysing RNA or a transcriptome of a tissue sample or a portion thereof comprising further steps:
(g′) removing the labelled cDNA from at least one portion of the surface of the object substrate;
(h′) optionally amplifying the remaining cDNA molecules immobilized on the surface of the object substrate;
(i′) releasing at least part of the remaining cDNA molecules and/or optionally their amplicons from the surface of the object substrate, wherein said released molecules may be a first strand and/or second strand cDNA molecule or an amplicon thereof (interpreted as releasing the generated cDNA molecule; and generating and releasing a second strand of claim 1e);
(j′) directly or indirectly analysing the sequence of the released molecules (interpreted as identifying the sequence of the positional domain of claim 1f).4. The method of claim 3, further comprising step (k) correlating said sequence analysis information with an image of said tissue sample, wherein the tissue sample is imaged before or after step (c) (interpreted as identifying the nucleotide sequence of the positional domain, and indicates that the generated cDNA molecule was obtained from the RNA in the intact tissue section at a distinct position of claim 1f; and further comprising correlating an identified nucleotide sequence obtained in step (f) with an image of the intact tissue section, wherein the method includes a step of imaging after step (b) of claim 15).5. The method of claim 3, wherein the at least one portion of labelled cDNA molecules is removed from of the surface of the object substrate by laser ablation.6. The method of claim 1, being a method for determining and/or analysing RNA or a transcriptome of a tissue sample or a portion thereof comprising:
(a″) providing an object substrate on which multiple species of capture probes are directly or indirectly immobilized such that each species occupies a distinct position on the object substrate and is (encompassing 1000, 50000 and 100000 features of claims 24-26, where the patent Specification indicates that the term “multiple” means 10,000 or more):
(i) a positional domain that corresponds to the position of the capture probe on the object substrate (interpreted as the positional domain of claim 1a(i)), and
(ii) a capture domain (interpreted as the capture domain inherently comprising a sequence complementary to RNA to be detected of claim 1a(ii));
(b″) contacting said object substrate with a tissue sample such that the position of a capture probe on the object substrate may be correlated with a position in the tissue sample and allowing RNA of the tissue sample to hybridise to the capture domain in said capture probes under a set of conditions (interpreted as placing the tissue section above the array such that the tissue section covers the feature on the array of claim 1b, and hybridizing the RNA of claim 1c);
(c″) generating cDNA molecules from the captured RNA molecules using said capture probes as RT primers (interpreted as generating cDNA molecules, and encompassing extending the free 3’ end of the capture probe of claim 1d),
(d″) labelling the cDNA molecules generated in step (c′), wherein said labelling step may be contemporaneous with, or subsequent to, said generating step;
(e″) detecting a signal from the labelled cDNA molecules;
(f′) optionally imaging the tissue sample, wherein the tissue sample is imaged before or after step (c″);
(g″) optionally removing the labelled cDNA from at least one portion of the surface of the object substrate (interpreted as releasing the generated cDNA molecule or a portion thereof, from the feature on the array of claim 1e);
(h″) optionally amplifying the cDNA molecules immobilized on the surface of the object substrate;
(i″) releasing at least part of the cDNA molecules and/or optionally their amplicons from the surface of the object substrate, wherein said released molecules may be a first strand and/or second strand cDNA molecule or an amplicon thereof and wherein said part includes the positional domain or a complement thereof (interpreted as releasing the generated cDNA molecule or a portion thereof, from the feature on the array of claim 1e; and encompassing generating/releasing a second strand of claim 2);
(j″) directly or indirectly analysing the sequence of the released molecules (interpreted as encompassing identifying the nucleotide sequence of the positional domain of claim 1f; encompassing amplifying the released second strand of claim 4; and encompassing sequencing the generated cDNA molecule released from the array of claim 14).7. The method of claim 6, wherein the molecules are released from the surface of the object substrate by:
(i) nucleic acid cleavage;
(interpreted as step (e) comprises releasing by denaturation of claim 3); and/or
(iii) physical means.8. The method of claim 7, wherein the molecules are released by enzymatic cleavage of a cleavage domain, which is located in the universal domain or positional domain of the capture probe; or wherein the molecules are released by applying hot water or buffer to the object substrate.9. The method of claim 6, further comprising a step of washing the object substrate to remove residual tissue.10. The method of claim 6, wherein each species of capture probe is immobilized on the object substrate by bridge amplification to form a local clonal colony of capture probe such that each species of capture probe occupies a distinct position on the object substrate.11. The method of claim 6, wherein the object substrate is a bead array (interpreted as an array of claim 1a, and withdrawn claim 21).12. The method of claim 11, wherein each species of capture probe is immobilized on a different bead such that each species of capture probe occupies a distinct position on the object substrate.13. The method of claim 1, further comprising a step of correlating the signal detected from the labelled cDNA molecules with an image of said tissue sample, wherein the tissue sample is imaged before or after step (c).14. The method of claim 1, wherein the label is incorporated into the cDNA molecules generated in step (c).15. The method of claim 14, wherein the label is conjugated to a nucleotide and the step of labelling comprises the incorporation of labelled nucleotides into the synthesized cDNA molecule.16. The method of claim 15, wherein the labelled nucleotides are fluorescently labelled nucleotides.17. The method of claim 1, wherein the step of detecting a signal from the labelled cDNA molecules comprises imaging the substrate such that the signal from the labelled cDNA molecules is detected.18. The method of claim 17, being a method for the identification of transcriptionally active tumour cells, wherein the tissue sample is a cell suspension comprising tumour cells and the image of the labelled (interpreted as a positional domain 5’ of the capture domain of claim 1a(i)).22. The method of claim 21, wherein the positional domain of each species of capture probe comprises a unique barcode sequence (interpreted as a positional domain unique to each feature of claim 1a(i)).23. The method of claim 1, wherein the capture probes further comprise a universal domain which is 5′ relative to the capture domain or, if present the positional domain, wherein said universal domain comprises:
(i) an amplification domain, for amplifying the generated DNA molecules; and/or
(ii) a cleavage domain for releasing the generated DNA molecules from the surface of the object substrate.24. The method of claim 1, wherein the capture domain comprises a poly-T or poly-U DNA oligonucleotide comprising at least 10 deoxythymidine and/or deoxyuridine residues and/or a random or degenerate oligonucleotide sequence (interpreted as a capture domain designed for the selective capture of mRNA of claim 10; the capture domain hybridizes to a polyadenylated tail of mRNA of claim 11; and encompassing random hexamers of claim 13).25. The method of claim 1, wherein the capture probes are directly immobilized on the object substrate surface by their 5′ end.26. The method of claim 1, wherein the capture probes are indirectly immobilized on the object substrate surface by hybridization to a surface probe, wherein the capture domain of the capture probes comprises an upstream sequence that is capable of hybridizing to 5′ end of surface probes that are immobilized on the object substrate.27. The method of claim 26, wherein the surface probes are immobilized to the object substrate surface 
(i) at least part of the capture domain; and
(ii) at least part of the universal amplification domain.29. The method of claim 28, wherein the surface probes further comprise a sequence that is complementary to the positional domain.30. The method of claim 1, wherein the object substrate is composed of a material selected from the group consisting of glass, silicon, poly-L-lysine coated material, nitrocellulose, polystyrene, cyclic olefin copolymers (COCs), cyclic olefin polymers (COPs), polypropylene, polyethylene and polycarbonate.31. The method of claim 1, wherein the tissue sample is a tissue section or a cell suspension (interpreting the tissue sample as a tissue section).32. The method of claim 1, wherein the object substrate comprises at least one positional marker to enable orientation of the tissue sample on the object substrate.33. The method of claim 32, wherein the positional marker is capable of hybridizing to a labelled marker nucleic acid molecule.34. The method of claim 32, wherein the positional marker is capable of hybridizing to a fluorescently labelled marker nucleic acid molecule.35. The method of claim 1, wherein the tissue sample is imaged using light, bright field, dark field, phase contrast, fluorescence, reflection, interference or confocal microscopy or a combination thereof.36. The method of claim 35, wherein the tissue sample is imaged using fluorescence microscopy.37. The method of claim 1, comprising a step of modifying the tissue sample prior to the step of contacting the tissue sample with the substrate and/or prior to the step of generating the cDNA molecules on the substrate.38. The method of claim 37, wherein the step of modifying the tissue sample comprises dissecting the tissue sample.(interpreted as sequencing as encompassed by claims 14).41. The method of claim 40, wherein the object substrate is an array substrate that is suitable for use in next generation sequencing technologies.42. The method of claim 1, wherein the capture probe is immobilized on the object substrate by bridge amplification.43. The method of claim 1, wherein the object substrate is a bead array (interpreted as encompassing features on substrates having an area less than 1 mm2, less than 10 micrometer2, and about 15 micrometers2 of claims 27-29).

The instant claims as recited in US Patent Application 16/013,654, filed 09-16-2021 are not patentably distinct from the claims of US Patent 959336. Thus, the rejection is proper.
Regarding (b), As provided by Applicant, M.P.E.P §804(II)(B)(2)(b) states:
“[E]ven if the application under examination is the earlier-filed application, only a
one-way determination of distinctness is needed to support a double patenting rejection in the absence of a finding: (A) that 'the PTO is solely responsible for any delays' in prosecution of the earlier-filed application (In re Hubbell, 709 F.3d 1140, 1150, 106 USPQ 2d 1032, 1039 (Fed. Cir. 2013); and (B) that the applicant could not have filed the conflicting claims in a single (i.e., the earlier filed) application (In re Kaplan, 789 F.2d 1574, 229 USPQ 678 (Fed. Cir. 1986)). In Kaplan, a generic invention (use of solvents) was invented by Kaplan, and a species thereof (i.e., use of a specific combination of solvents) was invented by Kaplan and Walker. Multiple applications were necessary to claim both the broad and narrow inventions because at the time the applications were filed, 35 U.S. C 116 did not expressly authorize filing a patent application in the name of joint inventors who did not make a contribution to the invention defined in each claim in the patent.” (Emphasis added) (See; Applicant Remarks, pg. 11).

Moreover, with regard to the Two-Way Test, MPEP 804(II)(B)(2)(C) recites (in part):
“If the patent is the later-filed application, the question of whether the timewise extension of the right to exclude granted by a patent is justified or unjustified must be addressed. A two-way test is to be applied only when the applicant could not have filed the claims in a single application and the Office is solely responsible for any delays. In re Berg, 46 USPQ2d 1226 (Fed. Cir. 1998) ("The two-way exception can only apply when the applicant could not avoid separate filings, and even then, only if the PTO controlled the rates of prosecution to cause the later filed species claims to issue before the claims for a genus in an earlier application . . . In Berg’s case, the two applications could have been filed as one, so it is irrelevant to our disposition who actually controlled the respective rates of prosecution."); In re Hubbell, 709 F.3d 1140, 106 USPQ2d 1032 (Fed. Cir. 2013)("[P]rosecution choices resulted in the foreseeable consequence that the ′685 patent issued before the application claims on appeal. Given these circumstances, and because it is undisputed that the PTO was not solely responsible for the delay, Hubbell is not entitled to a two-way obviousness analysis." 709 F.3d at 1150, 106 USPQ2d at 1039.); see also In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)” (underline added); and

“Unless the record clearly shows administrative delay caused solely by the Office and that applicant could not have avoided filing separate applications, the examiner may use the one-way distinctness determination and shift the burden to applicant to show why a two-way distinctness determination is required”; and

Where, through no fault of the applicant, the claims in a later-filed application issue first, an obvious-type double patenting rejection is improper, in the absence of a two-way distinctness determination, because the applicant does not have complete control over the rate of progress of a patent application through the Office. In re Braat, 937 F.2d 589, 19 USPQ2d 1289 (Fed. Cir. 1991). While acknowledging that allowance of the claims in the earlier-filed application would result in the timewise extension of an invention claimed in the patent, the court in Braat was of the view that the extension was justified under the circumstances, indicating that a double patenting rejection would be proper only if the claimed inventions were obvious over each other — a two-way distinctness determination” (underline added).

Applicants’ assertion that the two-way test does not apply because the later-filed ‘365 patent includes inventive concepts not described in the claims of the present application (e.g., steps (d) through (f) of claim 1 of the ‘365 patent) and there was a significant delay in the prosecution of the present application as compared to the later-filed ‘365 patent, is not persuasive. As an initial matter, the Examiner asserts the claims of the ‘365 patent and the instant claims could have filed the claims in a single application because each limitation within the claims of the ‘365 patent is taught in the earlier filed instant Specification, such that a joint inventor was not necessary in order to file the claims as included in the later-filed patent application (which issued as the ‘365 patent). The Examiner contends that multiple applications were not necessary because there are no broad and narrow inventions recited in the claims of the ‘365 patent that could not be filed at the same time. 


Regarding Steps (d)-(f) (labelling, detecting and imaging) of the ‘365 patent: 
	Steps (d)-(f), Steps (d) through (f) of the ‘365 patent recite: 
(d) labelling the cDNA molecules generated in step (c), wherein said labelling step may be contemporaneous with, or subsequent to, said generating step; 

(e) detecting a signal from the labelled cDNA molecules; and optionally 

(f) imaging the tissue sample, wherein the tissue sample is imaged before or after step (c). 

Instant claim 1 recites: “a first sequence comprising a positional domain comprising a nucleotide sequence that is unique to the feature” (interpreted as labelling).
	Instant claim 15 recites: “further comprising a step of correlating an identified nucleotide sequence obtained in step (f) with an image of the intact tissue section, wherein the method includes a step of imaging the intact tissue section after step (b)” (interpreted as labelling, imaging, and detecting a signal).
	Thus, the instant claims recite Steps (d)-(f) of the ‘365 patent, such that there are no inventive concepts recited in the claims of the ‘365 application that were not recited in the instant claims. Moreover, the instant Specification supports each of the limitations of Steps (d) through (f). For example:
(1)  Step (d) (labelling) of the ‘365 patent, the instant as-filed Specification teaches:
“second strand synthesis may use a method of template switching, e.g., using the SMART technology from Clontech” (interpreted a labelling) (pg. 41, lines 1-2).

“(c) generating DNA molecules from the capture nucleic acid molecules using said capture probe as extension or ligation primers, wherein said extended or ligated DNA molecules are tagged by virtue of the positional domain; (d) optionally generating a complementary strand of said tagged DNA and/or optionally amplifying said tagged DNA” (corresponding to step (d) of the ‘365 patent) (interpreted as labelling) (pg. 58, lines 3-7).

“The positional domain (or tag) of the capture probe comprises the sequence which is unique to each feature and acts as a positional or spatial marker (the identification tag)” (interpreted as labeling) (pg. 21, lines 18-20).

“that any suitable means for marking the array may be used such that they are detectable when the tissue sample is imaged. For instance, a molecule, e.g., a fluorescent molecule, that generates a signal, preferably a visible signal” (interpreted as labeling); and ”the array comprises marker features to which a 

“the tissue section may be visualized or imaged, e.g. stained and photographed, before or after the cDNA synthesis step to enable the positional tag in the cDNA molecule to be correlated with a position within the tissue sample (interpreted as labelling the cDNA, and detecting a signal) (pg. 6, lines 20-24).
(2)  Step (e) (detecting a signal) of the ‘365 patent: the instant as-filed Specification teaches:
“the tissue section may be visualized or imaged, e.g. stained and photographed, before or after the cDNA synthesis step to enable the positional tag in the cDNA molecule to be correlated with a position within the tissue sample (interpreted as labelling the cDNA, detecting a signal, and imaging) (pg. 6, lines 20-24).

“the present invention provides a method for localised detection of nucleic acid in a tissue sample” (interpreted as detecting a signal from the labeled cDNA molecules) (pg. 1, lines 21-22);

“any method of nucleic acid analysis may be used in the analysis step. Typically, this may involve sequencing...using primers which are specific for the positional domain and/or for a specific target sequence, e.g., a particular target DNA to be detected (i.e., corresponding to a particular cDNA/RNA or gene etc.)” (interpreted as step (e) of the ‘365 patent, detecting a signal from the labeled cDNA molecules) (pg. 9, lines 20-27); 

“probe-target hybridization is usually detected and quantified by detection of a visual signal, e.g., a fluorophore, silver ion, or chemiluminescence-label, which has been incorporated into all of the targets” (interpreted as step (e) of the ‘365 patent, detecting a signal from the labeled cDNA molecules) (pg. 13, lines 32-34);

“a labelled nucleic acid molecule, or marker nucleic acid, may be linked or coupled to a chemical moiety capable of fluorescing when subjected to light of a specific wavelength (or range or wavelengths)...the marker may be detected using the same imaging conditions used to visualize the tissue sample” (interpreted as step (e) of the ‘365 patent, detecting a signal from the labeled cDNA molecules) (pg. 35, lines 12-19).

(3)  Step (f) (imaging before or after step (c)) of the ‘365 patent: the instant as-filed Specification teaches:
“(b) imaging the tissue sample on the array” (pg. 53, line 35) (corresponding to imaging before step (c));

“(d) imaging the tissue sample on the array” (pg. 54, lines 1-2) (corresponding to imaging after step (c)); and

“imaging of the tissue sample may take place prior to the processing step, e.g., the cDNA synthesis step. Generally speaking, imaging may take place at any time after contacting the tissue sample with the area, but before any step which degrades or removes the tissue sample” (corresponding to step (f) of the ‘365 patent) (paragraph [0151], lines 31-36).
Thus, the claims of the ‘365 patent could have been filed together with the claims of the present Application, and there is nothing to suggest that joint inventor Fredrik Salmen made a contribution to the invention defined in each claim in the ‘365 patent, which could not have been earlier included and filed together. Steps (d) through (f) of the ‘365 patent are clearly recited in the instant as-filed claim set, and the limitations of Steps (d)-(f) are clearly taught in the instant as-filed Specification and, thus, the claims of the ‘365 patent did not include any new contribution by joint inventor Fredrick Salmen. Thus, as supported by In re Berg, because the two applications could have been filed as one, the One-Way Test applies and it is irrelevant to the disposition who actually controlled the respective rates of prosecution. In consideration of the One-Way Test, the claims as filed on 09-16-2021 would have been obvious over the claims as recited in the ‘365 patent, such that there would be an unjustified time-wise extension of the patent. Moreover, assuming arguendo that the Two-Way Test should be applied, Applicant has not provided any evidence to show that the 3-year pendency of the instant Application represents a significant delay in prosecution of the instant Application and that the Patent Office is solely responsible for any such asserted delay, wherein it is known that the average total pendency for an application in 2020 was 23.3 months as evidenced by the USPTO (pg. 22, Table 3, Goal I). Thus, the rejection is maintained.



 (2)	The provisional rejection of claims 1-4, 9-11, 13-15 and 24-29 is maintained on the ground of nonstatutory double patenting as being unpatentable over: 
(i)	Claims 1-52 of copending US Patent Application No. 16/353,937,
(ii)	Claims 1-30 of copending US Patent Application No. 17/237,652, and
17/011,923 for the reasons of record, and for the reasons as indicated below.

Response to Arguments
Applicant’s arguments filed September 16, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) regarding application 16/353,937, Applicant submits that the grant of a patent would not give rise to an unjustified extension of any rights granted in the ‘937 application; that the ‘937 application requires that steps of labelling, detecting a signal, and imaging, which were invented by a different group of inventors, such that the ‘937 application could not have been filed together with the claims in the present application and that under the two-way test because of significant delays for which the Office is solely responsible (Applicant Remarks, pgs. 20-22; and pg. 23, first full paragraph); (b) regarding Application 17/237,652, Applicant submits that the grant of a patent would not give rise to an unjustified extension of any rights granted in the ‘652 application; that the ‘652 application includes the steps of attaching a population of nucleic acid probe to a solid support; spatial tag sequence; and performing a nucleic acid detection reaction, which were invented by a different group of inventors such that the applications could not have been filed together; and that under the two-way test because of significant delays for which the Office is solely responsible (Applicant Remarks, pgs. 23-26); and (c) regarding Application 17/011,923, Applicant submits that the grant of a patent would not give rise to an unjustified extension of any rights granted in the ‘923 application; that the ‘923 application includes the steps of (a) attaching a population of nucleic acid probes to a solid support at randomly located positions; (i) target capture sequence; (ii) a spatial tag that differs; and (b) performing a nucleic acid detection reaction, which were invented by a different group of inventors such that the applications could not have been filed together; and that under the two-way test because of significant delays for which the Office is solely responsible (Applicant Remarks, pgs. 26-29).
Regarding (a), the Examiner notes that instant claim 1 uses the term “comprising”, which is open-ended and does not exclude additional, unrecited elements or method steps including optical signals, electrical signals, digital signals, fluorescent signals, color signals, etc. and/or features that are randomly and/or non-randomly distributed on a substrate. Applicant’s assertion that the ‘937 application includes the steps of labelling, detecting a signal, and imaging that are not found in the instant claims because they were invented by a different group of inventors, such that the ‘937 application could not have been filed together with the claims in the present application, is not persuasive. The Examiner notes that instant claim 1 of Application 16/353,937 recites a method for the localized or spatial detection and/or analysis of RNA in a tissue sample, comprising: (a) providing an object substrate on which at least one species of capture probe, comprising a capture domain, is immobilized such that the capture probe is oriented to have a free 3’ end; (b) contacting said object substrate with a  tissue sample comprising cells and allowing RNA to hybridize to the capture probe; (c) generating cDNA molecules; (d) labeling the cDNA molecules; (e) detecting a signal; and (f) imaging. The instant Application recites “providing an array comprising a plurality of features on a substrate” in claim 1(a); that “a feature of a plurality of features comprises a plurality of capture probes” in claim 1(a); “the capture probe comprises...a positional domain comprising a nucleotide sequence unique to the feature” in claim 1(a)(i) (interpreting the positional domain as a label); and “generating a cDNA molecule, by extending the free 3’ end of the capture probe...such that the generated cDNA molecule comprises the nucleotide sequence of the positional domain” in claim 1(d) (interpreted a labelling); while instant claim 15 recites “further comprising a step of correlating an identified nucleotide sequence obtained in step (f) with an image of the intact tissue section, wherein the method includes a step of imaging the intact tissue section after step (b)” (interpreted as detecting a signal, and imaging). Moreover, the instant as-filed Specification (filed June 20, 2018) teaches that “imaging of the tissue sample may take place prior to the processing step, e.g., the cDNA synthesis step. Generally speaking, imaging may take place at any time after contacting the tissue sample with the area, but before any step which degrades or removes the tissue sample” (pg. 34, lines 27-30); “correlating said sequence analysis information with an image of said tissue sample, wherein the tissue sample is imaged before or after step (c) (corresponding to labelling, detecting a signal, and imaging) (pg. 59, lines 1-2); and “the array may comprise a marker feature, e.g. a nucleic acid probe immobilized on the substrate of array, to which a labelled nucleic acid may hybridize”; that “the marker must be detectable when the tissue sample is imaged”; and fluorescently labeled marker features (interpreted as encompassing labeling, detecting a signal, and imaging as recited in the ‘937 application) (pg. 35, lines 12-14, 19-20 and 23). Thus, the claims the instant claims read on the claims of Application and that the asserted delay is the sole responsibility of the Patent Office. Thus, the claims remain provisionally rejected.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicants arguments including what is recited in the instant claims; what is taught in the instant Specification; and that Applicant has provided no evidence that the 3-year pendency of the instant Application represents a significant delay in prosecution. Applicant’s assertion that the ‘652 application includes attaching a population of nucleic acid probes to a solid support; spatial tag sequence; and performing a nucleic acid detection reaction, which were invented by a different group of inventors such that the applications could not have been filed together, is not persuasive. The Examiner contends that the instant claims encompass the limitations of the ‘652 application. For example, instant claim 1 recites: “providing an array of features on a substrate” in claim 1(a) (interpreted as encompassing random positions); “a first sequence comprising a positional domain comprising a nucleotide sequence unique to the feature” in claim 1(a)(i) (interpreted as a spatial tag sequence that differ); and “identifying a nucleotide sequence of the position domain...wherein the nucleotide sequence of the positional domain or the complement thereof, indicates that the generated cDNA molecule was obtained from the RNA in the intact tissue section at the distinct position where the intact tissue section covered the feature” in claim 1(f) (interpreted as performing a nucleic acid detection reaction to determine the spatial tag sequences). Thus, the instant claims read on the limitations as recited in the ‘652 application. Moreover, the instant as-filed Specification (filed June 20, 2018) teaches:
that the invention requires reverse transcription (RT) primers, which comprise unique positional tags (domains), to be arrayed on an object substrate to generate an “array” (pg. 6, lines 11-13);

that the substrate typically is glass, plastic or silicon chip or slide, and that microscopic bead arrays are known (pg. 14, lines 5-6); 

that the arrangement of the features can be altered to correspond to the size and/or density of the cells present in different tissues or organisms; and that it is possible to make custom or non-standard “in-house” arrays, wherein methods for generating arrays are well-established (pg. 16, lines 1-2 and 12-13);

that the arrays which are known in the art as sequencing platforms or for any form of sequencing analysis can be used as the basis of the arrays of the present invention (e.g., Illumina bead arrays) (pg. 16, lines 10-11; and pg. 43, lines 10-13), wherein it is know that Illumina Whole-Genome Gene Expression BeadChips consist of oligonucleotide immobilized on beads in microwells on the surface or an array substrate, and that beads are randomly distributed across the substrate surface as evidenced by Illumina (pg.1, col 1, last full paragraph); and

high-throughput sequencing techniques that include the emulsion PCR for the amplification of DNA is amplified inside water droplets in an oil solution (emulsion PCR), where each emulsion PCR droplet containing a single DNA template attached to a single primer-coated bead (pg. 49, lines 3-6). 

Thus, the instant claims, and the instant as-filed Specification, encompass probes immobilized to a solid support at random positions. Thus, the claims remain provisionally rejected.
Regarding (c), please see the discussion supra regarding the Examiner’s response to Applicants arguments including what is recited in the instant claims; what is taught in the instant Specification; and that Applicant has provided no evidence that the 3-year pendency of the instant Application represents a significant delay in prosecution. Applicant’s assertion that the ‘923 application includes (a) attaching a population of nucleic acid probes to a solid support at randomly located positions; (i) target capture sequence; (ii) a spatial tag that differs; and (b) performing a nucleic acid detection reaction, which were invented by a different group of inventors such that the applications could not have been filed together, is not persuasive. The Examiner contends that the instant claims encompass the limitations of the ‘652 application. For example, instant claim 1 recites: “providing an array of features on a substrate” in claim 1(a) (interpreted as encompassing random positions); “a first sequence comprising a positional domain comprising a nucleotide sequence unique to the feature” in claim 1(a)(i) (interpreted as a spatial tag sequence that differ); and “identifying a nucleotide sequence of the position domain...wherein the nucleotide sequence of the positional domain or the complement thereof, indicates that the generated cDNA molecule was obtained from the RNA in the intact tissue section at the distinct position where the 

Claim Rejections - 35 USC § 112, 2nd paragraph
The rejection of claim 10 is maintained under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The rejection of claim 10 is maintained as being indefinite for the recitation of the term “the capture domain is designed for the selective capture of mRNA” in lines 1-2 because it is unclear how the capture domains are designed; and what elements, structures, or properties of the capture domain are present such that they are “designed for the selective capture of mRNA” because the claim does not particularly point out and distinctly claim the subject matter which the inventor regards as the invention. It is unclear whether the term “designed for the selective capture of mRNA” refers to an in silico design; a mental picture; whether the term refers to the presence or absence of a specific capture sequence; whether the term means that the capture probe does not comprise a protecting group; whether the term refers to a capture sequence comprising a specific length; whether the term refers to capture domain comprising a poly(A) tail or a poly(T) sequence; and/or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined.

Response to Arguments
Applicant’s arguments filed September 16, 2021 have been fully considered but they are not persuasive. Applicant essentially requests that: (a) the Office could have raised this indefiniteness rejection earlier in the prosecution of this application, and that one skilled in the art would understand the structure of a capture domain “designed for the selective capture of mRNA” (Applicant Remarks, pg. 34, third full paragraph).
Regarding (a), Applicant’s assertion that the issue of indefiniteness with regard to claim 10 could have been raised earlier, is not persuasive. The Examiner raised the issue with regard to claim 10 in Applicant’s assertion that one skilled in the art would understand the structure of a capture domain “designed for the selective capture of mRNA”, is not persuasive. There is no indication in instant claim 10 regarding what features of a capture domain are encompassed by the term “designed for the selective capture of mRNA”, and whether the term refers to in silico design or to a mental picture; whether the term refers to the presence or absence of a specific capture sequence; whether the term means that the capture probe does not comprise a protecting group; whether the term refers to a particular position on the substrate; whether the term refers to a capture sequence comprising a specific length; whether the term refers to capture domain comprising a poly(A) tail or a poly(T) sequence; and/or whether the term refers to some other design or structural feature. Thus, the claim remains rejected.

Claim Rejections - 35 USC § 103
The rejection of claims 1-3, 9-11, 13-15 and 24-29 is maintained under 35 U.S.C. 103(a) as being unpatentable over Church (US Patent No. 6432360, issued August 13, 2002) in view of Kurn (US Patent Application Publication No. 20090239232, published September 24, 2009) as evidenced by Ted Pella (Ted Pella, 2021, 1-7).
Regarding claims 1-3, 9-11, 13, 14 and 24-26, Church teaches that a method of producing a plurality of a nucleic acid array, comprising, in order, the steps of amplifying in situ nucleic acid molecules of a first randomly a patterned, immobilized nucleic acid array comprising a heterogeneous pool of nucleic acid molecules affixed to a support (interpreting an amplified array to encompass at least 1000 features to 100,000 features), transferring at least a subset of the nucleic acid molecules produced by such amplifying to a second support, and affixing the subset so transferred to the second support to form a second randomly-patterned, immobilized nucleic acid array, wherein the nucleic acid molecules of the second array occupy positions that correspond to those of the nucleic acid molecule from which they were amplified on the first array (interpreted as providing an array; and interpreting an amplified array to encompass at least 1000 features to 100,000 features, claims 1a and 24-26) (col 1, lines 43-55). Church teaches that the term “array” refers to a heterogeneous pool of nucleic acid molecules that is distributed over a support matrix, wherein these molecules differing in sequence are spaced at a distance from one another sufficient to permit the identification of discrete features of the array, wherein the term “heterogeneous” is defined to refers to a population or collection of nucleic acid molecules that comprise a plurality of different sequences including from the preparation of RNA or DNA (interpreting unique sequences as a positional domain; and features on a substrate, claim 1a) (col 2, lines 15-24). Church teaches that the pool of nucleic acid molecules comprises cDNA (interpreted as cDNA, claims 1 and 14) (col 1, lines 1-2). Church teaches a method for localizing RNA molecules within a cell or a tissue section (interpreted as a poly(A) tail), comprising providing an immobilized nucleic acid array, comprising the steps of providing an immobilized cell or a tissue section, reverse transcribing RNA molecules of the cell or tissue section to produce an array of features comprising reverse transcripts, contacting the array with a support, such that at least a subset of reverse transcripts are retained by the support to form an immobilized nucleic acid array, and localizing the RNA molecules, comprising identifying the features of the array, wherein the positions of features on the array correspond to the positions of the RNA molecules in the cell or tissue section, wherein the method further comprises amplifying the reverse transcripts including by PCR, and identifying is performed using sequencing by hybridization (SBH), quantitative incremental fluorescent nucleotide addition sequencing (QIFNAS) or step-wise ligation and cleavage (interpreted as contacting; hybridizing the RNA from the tissue section to the capture domain; occupying a distinct position on the array; a plurality of features; comprising a poly(A) tail; interpreted PCR to encompass the generation of a poly-T sequence; generating cDNA; extending the free 3’ end; covering the array; identifying the positional domain; the nucleotide sequence indicates that the generated cDNA was obtained from the RNA in the tissue section at the distinct position in the tissue section; and sequencing, claims 1a-d, 1f, 11, 12 and 14) (col 5, lines 42-63). Church teaches that the molecules of the array are of natural origin such as a sample of mRNA from an organism (interpreted as mRNA; and capture domain designed for the selective capture of mRNA, claims 9 and 10) (col 8, lines 11-12). Church teaches that immobilization of nucleic acid molecules to the support matrix according to the invention is accomplished by any of several procedures including direct immobilization, such as through 3’-terminal tags bearing chemical groups, hybridization of single-stranded molecules of the pool of nucleic acid molecules to oligonucleotide primers already bound to the support, wherein the pre-immobilized primers are designed to capture a broad spectrum of sequence motifs such as all possible multimers of a given chain length (e.g., hexamers) (interpreted as comprising random hexamers), nucleic acids with homology to a particular sequence, or nucleic acids containing variations on a specific sequence, wherein oligonucleotide primers useful in the invention are single-stranded DNA or RNA molecules (interpreted as deoxyribonucleotides or ribonucleotides) that are hybridizable to a nucleic acid template to prime enzymatic synthesis of a second nucleic acid strand; and the primer is complementary to a portion of a target molecule present (interpreted as a capture domain) in a pool of nucleic acid molecules used in the preparation of sets of arrays of the invention (interpreting oligonucleotide primers as an array of immobilized capture probes comprising a positional domain and a capture sequence; generating a second strand; and comprising random hexamers, claims 1a, 2 and 13) (col 11, lines 19-45). Church teaches that the 3’ end of the primer remains unbound so that it is free to interact with- and hybridize to a nucleic acid molecule of the pool and prime its enzymatic second-strand synthesis (interpreted as free 3’ end; generating a second strand, claims 1a, 2 and 14) (col 13, lines 27-29). Church teaches that features are identified using SBH, and correlated with the positions of the mRNA molecules in the cell (interpreted as indicating the location of the RNA molecule in the intact tissue section, claim 1f) (col 26, lines 18-20). Church teaches in Example 6 that sets of arrays are, if desired, produced according to the invention such that they incorporate oligonucleotide sequences bearing restriction sites linked to the ends of each feature, such that this provides a method for creating spatially-unique arrays of primer pairs for in situ amplification, in which each feature has a distinct set of primer pairs (interpreted as each feature comprising a unique 3’ sequence, claim 1a) (col 27, lines 66-67; and col 28, lines 1-5). Church teaches that the resulting random arrays of oligonucleotide primers representing the nucleic acid sequences of the original preparation are useful, such that any particular feature (e.g., the above primer pairs) is used to selectively amplify the intervening sequence (interpreted as the capture domain, amplification, and amplifying a domain 5’ to the positional domain) and that, following feature identification on the array, using free, synthetic primers, such that if desired, allele-specific primer extension or subsequent hybridization is performed (interpreted as extending the free 3’ end; amplification, claim 1d) (col 31, lines 28-38). Church corresponding genetic sequences” refers to nucleic acid content of different tissues of a single organism or tissue-culture cell lines, wherein such sequences are compared in order to study the cell-type specificity of gene regulation or mRNA processing or to observe chromosomal rearrangement (interpreted as mRNA; and designed for the selective capture of mRNA, claims 9 and 10) (col 31, lines 47-55). Church teaches that the nucleic acid molecules are cleaved from the vector using restriction enzymes that cut outside of both the primer and oligonucleotide sequences, and are then immobilized on a semi-solid support according to the methods of the invention, such that the covalent linkage of molecules to the support occurs at their 5’ termini, but does not occur at internal bases (interpreted as a free 3’-end; 5’ to 3’; and releasing the generated cDNA molecule, claim 1a and 1e) (col 32, lines 34-41). Church teaches that the oligonucleotide sequences comprise recognition sites for a restriction enzyme; and subsequent cleavage of the nucleic acid molecules of the library to which said sites are linked with said enzymes results in the release of pairs of oligonucleotide primers that comprise sequences unique to either end of each member of said library (interpreted as capture probes; and releasing generated cDNA molecule, claim 1a, 1e and 3) (col 37, claims 10 and 11, lines 55-63). Church teaches that the plated DNA is reproduced inexpensively by microcontact printing onto a surface with an initially uniform (or patterned) coating of two oligonucleotides (one or both immobilized by their 5’ ends) suitable for in situ amplification (interpreted as a plurality of capture probes having a free 3’ end) (col 15, lines 37-42). Church teaches that the oligonucleotide sequences are immobilized on a semi-solid support by any method as described in which covalent linkage of molecules to the support occurs at their 5’ termini (interpreted as a plurality of capture probes having a free 3’ end, claim 1a) (col 32, lines 37-40).
Regarding claim 15, Church teaches that the cleaved probe molecules are recovered such as by hybridization to a complementary sequence immobilized on a bead or other support matrix and their fluorescent emission spectrum measured using a fluorimeter or other light-gathering device, wherein cleavage prior to qualitative analysis of fluorescence allows the next round of sequencing to commence while determination of the identity of the first sequence base is in progress (interpreted as correlating an identified nucleotide sequence with an image, claim 15) (col 17, lines 41-50). Church teaches that probes of use in the procedure can be labeled in a variety of ways including direct or attachment of radioactive moieties, fluorescent moieties, colorimetric moieties, and the like interpreted as correlating an identified nucleotide sequence with an image, claim 15) (col 18, lines 16-19).
Regarding claims 27-29, Church teaches that the nucleic acid pool is diluted (“plated”) out onto a semi-solid medium such as a polyacrylamide gel on a solid surface such as a plate, chip, or a glass slide such that amplifiable molecules are 0.1 to 100 micrometers apart, wherein arrays of shorter molecules are plated at higher density than those comprising long molecules (interpreted as encompassing at least 1000 features; and encompassing an area of less than 1 mm2, 10 m2, and 15 m2, claims 24-29) (col 9, lines 26-29 and 34-36; and col 10, lines5-8), wherein it is known that glass microscope slides measure 25 x 75 millimeters as evidenced by Ted Pella (pg. 2, product 260384).
Church does not specifically exemplify amplifying a second strand released from an array (claim 4).
Regarding claim 4, Kurn teaches that amplification of the total cellular mRNAs prepared from any cell or tissue (interpreted as encompassing tissue sections) is important for gene expression profiling, such that the invention allows selective RNA amplification from a sample comprising total nucleic acids such as RNA and DNA, thereby providing a means for amplification and analysis, detection and quantification of target RNA sequences directly from cell or sample lysates without purification of the RNA targets, wherein the sample can be from the same cells or tissues or from a combination of cells and other nucleic acid components (corresponding to amplification, claim 4) (paragraph [0003], lines 34; and [0180], lines 1-8). Kurn teaches in Figure 1, a diagrammatic representation of an embodiment of the invention involving the creation of a marked double-stranded cDNA from a target RNA sequence using a first primer containing a sequence portion (A) that is non-complementary to the target RNA sequence, such that the first primer extension product is created from target RNA in the presence of a DNA-dependent DNA polymerase, and a second primer is used to generate double-stranded cDNA product (e.g., second strand cDNA) comprising a sequence complementary to the target RNA and a unique terminal sequence, such that amplification can be performed on these single stranded or double stranded species by amplification methods that amplify only the species containing the specific sequence (corresponding to generating cDNA from capture RNA; generating second strand of a cDNA molecule; and amplifying, claim 4) (paragraphs [0031]; and primer extension product is created using a tailed primer corresponding to a 3’-portion which is complementary to the target RNA and a 5’-portion that comprises a specific (e.g., unique or universal sequence) that is not complementary to the target RNA (paragraph [0036], lines 1-5). Kurn teaches that the extension of the amplification composite primer by a DNA polymerase with strand displacement activity releases the primer extension product from the original primer and creates another copy of the polynucleotide, such that repeated rounds of primer hybridization, primer extension with strand displacement DNA synthesis, and RNA cleavage create multiple copies of the sequence of polynucleotide (interpreted as amplifying a second strand released from the array, claim 4) (paragraph [0048], lines 16-20). Kurn teaches that the primer is extended from the 3’-DNA portion to create a primer extension product, and the 5’-RNA portion of this primer extension product, in a RNA/DNA heterodulplex is susceptible to cleavage by Rnase H (corresponding to releasing; and enzymatic cleavage) (paragraph [0048], lines 8-12). Kurn teaches improved amplification methods of target RNA in the presence of DNA or total nucleic acids, especially when there are minute amounts of sample for analysis (paragraph [0077], lines 24-27). Kurn teaches the detection and/or quantitation of specific nucleic acid sequences for identifying and classifying microorganisms, diagnosing infectious diseases, detecting and characterizing genetic abnormalities, identifying changes associated with cancer, studying the genetic susceptibility to disease, and measuring response to various types of treatment (paragraph [0189], lines 12-15).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”.  Therefore, in view the benefits of selectively amplifying nucleic acids including RNA as exemplified by Kurn, it would have been prima facie 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed September 16, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant submits that neither Church nor Kurn et al. teach a capture probe comprising both a positional domain and a capture domain, or the use of the positional domain to indicate the location of an RNA at a specific location in an intact tissue section (Applicant Remarks, pg. 38, first and second full paragraphs); and (b) Applicant submitted additional evidence of non-obviousness (Exhibits C-I) with the supplemental response to the Final Office Action filed May 7, 2021, but the Office has made no comment regarding this submitted evidence including (1) that the presently claimed methods are non-obvious as they satisfy a long-felt need in the field because Marx II (Exhibit B) describes “spatially resolve transcriptomic” as the “Method of the Year”, and the break-though made by the inventors (Applicant Remarks, pg. 39-41); (2) the presently claimed methods are non-obvious as they have received industry praise as shown in Marx I and Marx II (Exhibits C and D), wherein Marx I highlights spatial transcriptomics (pg. 41, last partial paragraph); and (3) the commercial success of the presently claimed methods indicate their non-obviousness (pg. 42-44).
Regarding (a), as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Moreover, it is noted that "[T]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Furthermore, it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s assertion that neither Church nor Kurn et al. teach a capture probe comprising both a positional domain and a capture domain, or the use of a nucleotide sequence of the positional domain to indicate a location of an RNA at a specific location in an intact tissue section, is not persuasive. Church teaches that the term “array” refers to a heterogeneous pool of nucleic acid molecules that is distributed over a support matrix, wherein these molecules differing in sequence are spaced at a distance from one another sufficient to permit the identification of discrete features of the array (interpreted as comprising a positional domain unique to each feature that indicates the location of RNA at a specific location); a method for a method for localizing RNA molecules within a cell or a tissue section (interpreted as a method for determining the location of RNA), comprising providing an immobilized nucleic acid array (interpreted as features immobilized on an array), comprising the steps of providing an immobilized cell or a tissue section (interpreted as contacting an intact tissue section to the capture domain), reverse transcribing RNA molecules of the cell or tissue section to produce an array of features comprising reverse transcripts, contacting the array with a support (interpreted a hybridizing RNA from an intact tissue section; and generating a cDNA molecule), such that at least a subset of reverse transcripts are retained by the support to form an immobilized nucleic acid array, and localizing the RNA molecules, comprising identifying the features of the array, wherein the positions of features on the array correspond to the positions of the RNA molecules in the cell or tissue section (interpreted as a positional domain that indicates a location of an RNA at a specific location in an intact tissue section); and that the method further comprises amplifying the reverse transcripts including by PCR, and identifying is performed using sequencing by hybridization (SBH); and that features identified using SBH, and correlated with the positions of the mRNA molecules in the cell (interpreted as identifying the nucleotide sequence of the positional domain, which indicates the location of an RNA at a specific location in an intact tissue section); that where pre-immobilized primers are used, they are designed to capture a broad spectrum of sequence motifs (interpreted as comprising a capture domain); and that oligonucleotide primers useful in the invention are complementary to a portion of a target molecule present in a pool of nucleic acid molecules used in the preparation of sets of arrays of the invention (interpreted as comprising a capture domain). Kurn et al. teach a tailed primer comprising a 3’-portion which is complementary to the target RNA and a 5’-portion that comprises a specific (e.g., unique or universal) sequence (interpreted as a capture probe comprising a free 3’ end; and 5’ to 3’ a positional domain unique to each feature, and a capture domain); and that a “primer” is a nucleotide sequence that hybridizes with a template sequence such as a target RNA or a primer extension product (interpreted as comprising a capture probe). Thus, the combined references of Church and Kurn et al. teach all of the limitations of the claims.
Regarding (b): regarding indicia of non-obviousness and the structure of the Visium Platform, as indicated in MPEP 2112(V): “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).”  Furthermore, per MPEP 2113: “As a practical matter, the Patent Office is not equipped to manufacture In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).” Applicant’s asserts that additional evidence of non-obviousness (Exhibits C-I) was submitted with the supplemental response to the Final Office Action (filed May 7, 2021); and that the Office made no comment regarding this submitted evidence in the Non-Final Office Action mailed June 16, 2021 as required under MPEP 2141(V), and should have been addressed, is not persuasive. The Examiner notes that the 35 USC 103(a) rejection maintained in the Final Office Action (mailed February 17, 2021) was withdrawn in the Non-Final Office Action mailed June 16, 2021 such that Applicants’ arguments regarding the 35 USC 103(a) rejection were rendered moot. 

Applicant’s Submission of Evidence of Non-Obviousness.
Applicants’ submission of evidence of secondary indicia of non-obviousness has been considered, but is not found persuasive. As noted in MPEP 716.01(d), although the record may establish evidence of secondary considerations, which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness (underline added). Newell Cos. v. Kenney Mfg. Co., 864 F.2d 757, 769, 9 USPQ2d 1417, 1427 (Fed. Cir. 1988), cert. denied, 493 U.S. 814 (1989); Richardson-Vicks, Inc., v. The Upjohn Co., 122 F.3d 1476, 1484, 44 USPQ2d 1181, 1187 (Fed. Cir. 1997). The Examiner notes that instant claim 1 is very broadly recited, such that the method as recited in instant claim 1 does not adequately describe the method disclosed in the Exhibits C-I.
(1) and (2) Long-Felt Need and Industry Praise: As indicated in MPEP 716.04(I) and (II), establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution. Long-felt need is analyzed as of the date the problem is identified and articulated, and there is evidence of efforts to solve that problem, not as of the date of the most pertinent prior art references (underline added). Texas Instruments Inc. v. Int’l Trade Comm’n, 988 F.2d 1165, 1179, 26 USPQ2d 1018, 1029 (Fed. Cir. 1993). The relevance of long-felt need and the failure of others to the issue of obviousness depends on several factors. First, the need must have been a persistent one that was recognized by those of ordinary skill in the art. In re Gershon, 372 F.2d 535, 539, Orthopedic Equipment Co., Inc. v. All Orthopedic Appliances, Inc., 707 F.2d 1376, 217 USPQ 1281 (Fed. Cir. 1983) (Although the claimed invention achieved the desirable result of reducing inventories, there was no evidence of any prior unsuccessful attempts to do so.). Additionally, “the long-felt need must not have been satisfied by another before the invention by applicant”. Newell Companies v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988) (Although at one time there was a long-felt need for a "do-it-yourself" window shade material which was adjustable without the use of tools, a prior art product fulfilled the need by using a scored plastic material which could be torn. "[O]nce another supplied the key element, there was no long-felt need or, indeed, a problem to be solved"). Applicant’s assertion that the presently claimed method are non-obvious as they satisfy a long-felt, but unresolved need in the field; and that Marx I and Marx II state that methods developed by the inventors of the present invention satisfied this long-felt need (Applicant Remarks, filed 05-07-2021, pg. 19), is not persuasive. Applicant’s assertion that the presently claimed methods are non-obvious as they have received industry praise as shown in Marx I and Marx II (Exhibits C and D), wherein Marx I highlights spatial transcriptomics, is not persuasive. As an initial matter, it is noted that instant claim 1 is very broadly recited, such that no specific array (e.g., random, ordered, well-plate, test tubes, etc.); substrate (e.g., gel, metal, polymer, beads, sheets, slides, pins, etc. having any particular size, shape, etc.); features; capture probes having any specific length, capture domains, positional domains, intact tissue sections (e.g., comprising a particular area, thickness, length, fresh, frozen, biopsy, formalin-fixed, etc.); method of providing; method of placing; method of generating; method of releasing (e.g., chemical, enzymatic, mechanical, electronic, mathematical, etc.); and/or method of identifying (e.g., sequencing, imaging, fluorescence, radioisotope, etc.) are recited in instant claim 1. It is noted that Applicant has not met the requirements for demonstrating the satisfaction of a long-felt, but unresolved need in the field. For example: 
(I)  Applicant has not clearly articulated or identified the specific “need” that was unmet or unresolved (and subsequently met/solved by Applicant), the particular field of the invention, and/or indicated when this need was identified and/or articulated; 
(II)  Exhibit D makes clear that others in the field have succeeded in developing technologies based on spatial transcriptomics including seqFISH, seqFISH+, scRNA-seq, Drop-seq, smFISH, Slide-seq, the development of a high-resolution method for spatially resolved gene expression by BGI Research, and the spatial analysis for the Brain Initiative Cell Census Network (BICCN) project including the Allen Mouse Brain Atlas, which began with situ expression profiling of all mouse genes to show anatomical and spatial gene expression patterns, wherein its reference database has been widely used (See; Exhibit D), and as evidenced by Diez-Roux et al. (Abstract; and p. 9, Figure 6); and that spatial transcriptomics is clearly described in the prior art such as by Church (US6432360), wherein Church teaches methods of using arrays for the spatial detection of RNA in a tissue section, such that it appears that a “long-felt need” for spatial transcriptomics was already satisfied by another before Applicant’s invention; and 
(III)  There is strong evidence that the product (the Visium Gene Expression Platform) and the process which is asserted by Applicant to demonstrate commercial success, does not correspond to the method of the claimed invention; and/or that the commercial success is not due to features as recited in instant claims because Exhibit (D) indicates that the use of fluorescent nucleotides is a key feature (a feature not recited in the instant claims); and Exhibit (I) indicates that the Visium Platform is a significant improvement over the original spatial transcriptomics technology upon which it is based (See also; the discussion regarding “Commercial Success” below). Clearly, Applicant has not identified and/or articulated the specific long-felt need that the instant invention purports to resolve; has not indicated the date the problem was identified and articulated; has not provided evidence of efforts to solve that problem; has not described the failure of others; and has not demonstrated that the method as recited in instant claim 1 satisfies this unidentified long-felt, but unresolved need. Moreover, Applicants have provided evidence that many different research groups and/or institutions have received industry praise in the area of spatially resolved transcriptomics (e.g., the “Method of the Year 2020”) and, thus, Applicant has provided strong evidence of obviousness.
Exhibit C – the Marx I reference merely notes that Joakim Lundeberg and colleagues describe methods that marry spatial mapping and single-cell RNA-seq, wherein cellular RNAs are barcoded in a grid-like fashion on the basis of their position in a tissue slice before homogenization and scRNA-seq, such that these methods offer unbiased capture of the transcriptomic landscape with relative high throughput, but that it does not yet offer subcellular resolution. Thus, Exhibit C does not provide any specific detail regarding the instant method, the fulfillment of any long-felt, but unresolved need; and/or any correlation with the method as recited in instant claim 1.
Regarding Exhibit D – Applicant’s assertion that the claimed methods are non-obvious because “spatially resolved transcriptomics” received industry praise and was described in Marx II as the “Method of the Year 2020”, is not persuasive. It is respectfully noted that the “Method of the Year 2020” as referenced by Applicant as receiving industry praise in Exhibit D (Nature Methods) does not refer to Applicant’s claimed method in particular, but refers to an area of research known as ‘spatially resolved transcriptomics’, wherein this area of research is what is considered to be the “Method of the Year 2020”. As indicated in Exhibit D, the “Method of the Year 2020” includes bodies of research conducted by a variety of different researchers, laboratories and/or institutions including Alexander van Oudenaaden, Long Cai, Evan Macosko, Steve Carroll, Fei Chen, Elena Fertig, Xiaowei Zhuang, and Hongkui Zeng (See, article). Clearly, the term ‘spatially resolved transcriptomics’ refers to a body of collective research conducted by a multitude of individuals, laboratories and/or institutions, each of which is receiving equally high industry praise in the Nature Methods article (Marx II, Exhibit D). Thus, this industry praise is clear evidence of obviousness because Applicant is not the first (or only) group of inventors to develop technologies based on spatially resolved transcriptomics, such that Applicants represent a single group among many that received industry praise for their work in this area. Moreover, the reference was published in January of 2021 and describes a spatial analysis approach whereby (i) fixed, stained tissue is imaged and then permeabilized; (ii) the released mRNAs move and attach to an array beneath the tissue with barcoded oligonucleotides, which fixes them in the position they had in the tissue; (iii) after reverse transcription the tissue is enzymatically removed, and what remains are spatially barcoded complementary DNA molecules attached to the oligo array; and (iv) the cDNAs are sequenced, the positional barcodes provide spatially resolved transcriptomic information, wherein the method has a resolution of 100 microns, which is tens of cells. Additionally, the article notes that among the many technical challenges was that the mRNA could diffuse in many directions, which risked inaccurate spatial data or mixed expression patterns, such that ways to avoid that were developed after a long struggle, wherein the team shared first authorship on the paper. In the paper, Stahl indicates that Salmens’ key idea was setting up an initial reaction with fluorescent nucleotides to render visible where the cells’ mRNA meet the array of surface probes, which gives you something to image right where the synthesis of cDNA from the captured mRNA takes place; and which gives a very nice fluorescent footprint of where everything went (See; Exhibit D, pg. 10, cols 2 and 3). The Examiner notes that the paper referred to, wherein Stahl and Salmen share authorship, is the Science article published in July 2016 (Exhibit E). Thus, it is clear that before the invention found commercial success, some of the technical difficulties were resolved by including the use of fluorescent nucleotides, wherein such fluorescent nucleotides are not recited in instant claim 1. Thus, Applicant fails to provide adequate support for the asserted indicia of non-obviousness, and the claims remain rejected for the reasons of record.
(3) Commercial Success: MPEP 716.03(I) indicates that an applicant who is asserting commercial success to support its contention of nonobviousness bears the burden of proof of establishing a nexus between the claimed invention and evidence of commercial success.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 The Federal Circuit has acknowledged that applicant bears the burden of establishing nexus, stating:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 In the ex parte process of examining a patent application, however, the PTO lacks the means or resources to gather evidence which supports or refutes the applicant’s assertion that the sale constitute commercial success. C.f. Ex parte Remark, 15 USPQ2d 1498, 1503 (Bd. Pat. App. & Int. 1990) (evidentiary routine of shifting burdens in civil proceedings inappropriate in ex parte prosecution proceedings because examiner has no available means for adducing evidence). Consequently, the PTO must rely upon the applicant to provide hard evidence of commercial success.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996). See also In re GPAC, 57 F.3d 1573, 1580, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); In re Paulsen, 30 F.3d 1475, 1482, 31 USPQ2d 1671, 1676 (Fed. Cir. 1994) (Evidence of commercial success of articles not covered by the claims subject to the 35 U.S.C. 103  rejection was not probative of nonobviousness).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 The term "nexus" designates a factually and legally sufficient connection between the evidence of commercial success and the claimed invention so that the evidence is of probative value in Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 7 USPQ2d 1222 (Fed. Cir. 1988). Moreover, MPEP 716.03(II)(a) states that objective evidence of nonobviousness including commercial success must be commensurate in scope with the claims. In re Tiffin, 448 F.2d 791, 171 USPQ 294 (CCPA 1971) (evidence showing commercial success of thermoplastic foam "cups" used in vending machines was not commensurate in scope with claims directed to thermoplastic foam "containers" broadly). In order to be commensurate in scope with the claims, the commercial success must be due to claimed features, and not due to unclaimed features. Joy Technologies Inc. v. Manbeck, 751 F. Supp. 225, 229, 17 USPQ2d 1257, 1260 (D.D.C. 1990), aff’d, 959 F.2d 226, 228, 22 USPQ2d 1153, 1156 (Fed. Cir. 1992) (Features responsible for commercial success were recited only in allowed dependent claims, and therefore the evidence of commercial success was not commensurate in scope with the broad claims at issue). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
An affidavit or declaration attributing commercial success to a product or process "constructed according to the disclosure and claims of [the] patent application" or other equivalent language does not establish a nexus between the claimed invention and the commercial success because there is no evidence that the product or process which has been sold corresponds to the claimed invention, or that whatever commercial success may have occurred is attributable to the product or process defined by the claims. Ex parte Standish, 10 USPQ2d 1454, 1458 (Bd. Pat. App. & Inter. 1988). Applicant’s assertion that the array provided in Visium is depicted on the bottom of page 15 of the Visium User Guide, which comprises a plurality of features having all of the limitations as recited in instant claim 1 such that Visium has experienced great commercial success with over 600 customers as shown in Exhibits (E) and (F) after first beginning sales of Visium around November 26, 2019, is not persuasive because there is strong evidence to suggest that the Visium product, and the method as recited in instant claim 1 is not the same as the product and method responsible for the commercial success of the Visium Platform.
Regarding Exhibits E – regarding Applicant’s assertion that the Science article provides data generated using the presently claimed method developed by the inventor (See, Applicant Remarks filed 05-07-2021, pg. 16, first full paragraph), the Examiner respectfully points out that the Federal Circuit has stated that the test for possession requires an objective inquiry into the four corners of the specification from the perspective of a person of ordinary skill in the art; and that the written description requirement Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co. (598 F.3d 1336, 1351-53 (Fed. Cir. 2010)). Thus, any data generated outside of the instant Specification is not considered.
Regarding Exhibit (G) – the Examiner notes that Exhibit (G) is an article by 10x Genomics published on November 26, 2019 (Applicant appears to refer to Exhibit I on pg. 44, first partial paragraph). Exhibit (G) discloses that the Visium Platform and Visium Spatial Gene Expression Solution represents an improvement in resolution over the prior offering from Spatial Transcriptomics for spatial molecular profiling (interpreted as an improvement over the method recited in the instant claims) including providing a comprehensive map of where gene activity is occurring in a tissue section, such that it equips scientists with mRNA spatial gene expression analysis; software, and extremely high sensitivity capable of yielding at least 100,000+ unique molecular identifiers (UMIs) (pg. 1, first, fifth and sixth full paragraphs). It is noted that the instant claims do not recite mRNA or UMIs that appear necessary to perform the method of the invention.
Regarding Exhibits (F) through (I) - It is noted that Exhibit (I) states:
“A 10x representative said Visium costs approximately $1,000 per sample. The process requires access to an optical microscope and an lllumina sequencer. Customers will receive sample prep slides with space for four capture areas, which hold 6.5 mm by 6.5 mm tissue sections, and a reagent kit. 10x has also developed new analysis software, called Space Ranger, and Visium data will be compatible with its Loupe Browser”.

“Orders can be for single slides and four reactions or four slides and sixteen reactions. Library prep is done on that slide using bead-based arrays that have 5,000 spots per array; spots are 55 micrometers across and are spaced 100 micrometers apart, center to center”.

“This does not provide single-cell resolution; however, the spots cover from one to 10 cells, depending on the tissue, said Stephen Williams, a senior scientist at 10x, during a Thursday presentation. But Visium can help detect 800 to more than 1,000 genes per spot, Williams and Craig said, respectively”. 

“Williams said Visium is an improvement upon the firm's Spatial Transcriptomics technology upon which it is based. Pleasanton, California-based 10x acquired the eponymous technology when it in 2018. The researchers behind Spatial Transcriptomics have continued to work on spatial gene expression technology. In September, researchers at the Broad Institute and Scilifelab published a paper in Nature Methods, reporting 2 micrometer resolution” (the Nature Methods article is provided herein by the Examiner as Vickovic et al.).

“But sensitivity is also a concern for these technologies. Williams said that earlier versions of what has become Visium were only able to provide about 14,000 unique molecular identifiers per spot. With Visium, that number is now north of 80,000” (the Examiner interprets the improvement upon which Visium is based to refer to the method of the instant claims) (bold and underline added) (pg. 1, first through eighth full paragraphs). 

The Examiner notes that the resolution of the technology as reported in Exhibit D is 100 microns, an incredibly low resolution as compared to the platform as described in Vickovic et al. published in September 2019 (e.g., 2 microns), and which was further improved upon after the publication of Vickovic et al. (as disclosed in Exhibit I), such that the asserted commercial success is based on the improvements that have been made to the technology and methods since the instant Application was filed (Exhibit D, pg. 10, col 2; first full paragraph, lines 9-10). Clearly, the technology as described in Exhibit D is not the same technology that has experienced the asserted commercial success (e.g., a bead-based array comprising slides for 6.5 mm x 6.5 mm tissue section, and comprising 5,000 spots per array that are 55 microns across and spaced 100 microns apart; analysis software, an Illumina sequencer; and 100,00+ UMIs; as well as, any additional elements or steps that have provided improvements in the technology, resolution and/or sensitivity). No evidence has been provided by Applicant to show that the process and product encompassed by the Visium Platform corresponds to the instantly claimed invention, and/or that the asserted commercial success is attributable to the process defined by the claims. Thus, Applicant has failed to establish a nexus between the claimed invention and evidence of commercial success; the Visium Platform and array as described the instant Exhibits is not commensurate in scope with the instant claims; and there is nothing to suggest that the commercial success is due to the claimed features. Thus, the claims remain rejected for the reasons of record.

Conclusion
Claims 1-4, 9-11, 13-15 and 24-29 remain rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639